MEMORANDUM **
Yogendra Prasad, a native and citizen of Fiji, petitions for review of an order of the Board of Immigration Appeals affirming the Immigration Judge’s (“IJ”) order denying his application for asylum and withholding of deportation Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
Even assuming that Prasad testified credibly and established past persecution, the government demonstrated that Prasad does not have a reasonable fear of future persecution in Fiji because Prasad’s similarly-situated family members have remained in Fiji unharmed. See Hakeem, v. INS, 273 F.3d 812, 816 (9th Cir.2001). For example, Prasad’s brother, also involved in the coups in Fiji, remained in Fiji unharmed for the 17 years since Prasad departed. Moreover, the IJ noted that although the Fijian government was in a state of unrest, a member of the Fiji Labor Party became a parliamentary whip for the coalition government in Fiji. See Kumar v. INS, 204 F.3d 931, 934 (9th Cir.2000). The IJ reasonably found that Prasad’s presumption of a well-founded fear of future persecution was rebutted. See id. Accordingly, Prasad failed to establish eligibility for asylum or withholding of removal. See id.
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 900 (9th Cir.2004) (order), Prasad’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.